Case 19-34054-sgj11 Doc 368 Filed 01/16/20                     Entered 01/16/20 18:35:04             Page 1 of 11



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            )   Case No. 19-34054-sgj11
                                                                    )
                                       Debtor.                      )
                                                                    )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
              HEARING ON JANUARY 21, 2020 AT 9:30 A.M. (CENTRAL TIME) 2




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
    The hearing will continue on January 22, 2020 at 9:30 a.m. Central Time, if necessary.


DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20            Entered 01/16/20 18:35:04       Page 2 of 11



  The hearing will be held at the United States Bankruptcy Court for the Northern District
     of Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce Street,
                  14th Floor, Courtroom No. 1, Dallas, Texas 75242-1496.

                     Any party participating telephonically should refer to the
                     Order Regarding Telephonic Appearance [Docket No. 298].

RESOLVED MATTERS

1.      DSI Retention Motion – Motion Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ
        and Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer,
        Additional Personnel, and Financial Advisory and Restructuring-Related Services, Nunc
        Pro Tunc as of the Petition Date [Filed: 12/4/19] (Docket No. 74).

        Response Deadline: November 12, 2019 at 4:00 p.m. Eastern Time.                Extended to
        November 13, 2019 for the UST.

        Responses Received:

        a)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the Existing
                 Cash Management System, (II) Motion to Employ and Retain Development
                 Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary
                 Motion for Approval of Protocols for “Ordinary Course” Transactions [Filed:
                 12/4/19] (Docket No. 128).

        b)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 12/4/19] (Docket No. 130).

        c)       United States Trustee’s Objection to Motion of Debtor Pursuant to 11 U.S.C. §§
                 105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to Provide
                 a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                 Restructuring Related Services, Nunc Pro Tunc as of the Petition Date [Filed:
                 12/4/19] (Docket No. 135).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order Authorizing
                 Continuance of the Existing Cash Management System, (II) Motion to Employ and
                 Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, and
                 (III) Precautionary Motion for Approval of Protocols for Ordinary Course
                 Transactions [Filed: 12/4/19] (Docket No. 166).



                                                  2
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20            Entered 01/16/20 18:35:04       Page 3 of 11



        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Supplement to the Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b)
                 to Employ and Retain Development Specialists, Inc. to Provide a Chief
                 Restructuring Officer, Additional Personnel, and Financial Advisory and
                 Restructuring-Related Services, Nunc Pro Tunc as of the Petition Date [Filed:
                 12/27/19] (Docket No. 282).

        c)       [Signed] Order Pursuant to 11 U.S.C. §§ 105(a) and 363(b) Authorizing the Debtor
                 to Employ and Retain Development Specialists, Inc. to Provide a Chief
                 Restructuring Officer, Additional Personnel, and Financial Advisory and
                 Restructuring-Related Services for Such Debtor, Nunc Pro Tunc as of the Petition
                 Date [Filed: 1/10/20] (Docket No. 342).

        Status: The order has been entered. No hearing is necessary.

2.      OCB Protocol Motion – Precautionary Motion of the Debtor for Order Approving
        Protocols for the Debtor to Implement Certain Transactions in the Ordinary Course of
        Business [Filed: 12/4/19] (Docket No. 76).

        Response Deadline:      November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Limited Objection and Reservation of Rights of Jefferies LLC to Debtor’s Motion
                 for Order Approving Protocols for the Debtor to Implement Certain Transactions
                 in the Ordinary Course of Business [Filed: 12/4/19] (Docket No. 121).

        b)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the Existing
                 Cash Management System, (II) Motion to Employ and Retain Development
                 Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary
                 Motion for Approval of Protocols for “Ordinary Course” Transactions [Filed:
                 12/4/19] (Docket No. 128).

        c)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 12/4/19] (Docket No. 130).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order Authorizing
                 Continuance of the Existing Cash Management System, (II) Motion to Employ and

                                                  3
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20           Entered 01/16/20 18:35:04        Page 4 of 11



                 Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, and
                 (III) Precautionary Motion for Approval of Protocols for Ordinary Course
                 Transactions [Filed: 12/4/19] (Docket No. 166).

        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Notice of Withdrawal of Precautionary Motion of the Debtor for Order Approving
                 Protocols for the Debtor to Implement Certain Transactions in the Ordinary Course
                 of Business [Filed: 1/15/20] (Docket No. 360).

        Status: The motion has been withdrawn. No hearing is necessary.

CONTINUED MATTER

3.      PensionDanmark Stay Motion – Motion of PensionDanmark
        Pensionsforsikringsaktieselskab for an Order Granting Relief from the Automatic Stay to
        Terminate Investment Management Agreement [Filed: 12/9/19] (Docket No. 218).

        Response Deadline: December 23, 2019 at 5:00 p.m. Central Time. Extended to the
        Debtor and Committee for January15, 2020 at 5:00 p.m. Central Time.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Joint Motion for Leave to Extend Deadline to Object to Motion for Relief from
                 Stay of PensionDanmark [Filed: 12/23/19] (Docket No. 273).

        b)       [Signed] Order Granting the Joint Motion to Extend Time to Object to the Motion
                 of PensionDanmark’s Motion for Relief from the Automatic Stay [Filed: 1/3/20]
                 (Docket No. 301).

        c)       [Signed] Order Granting the Joint Motion to Extend Time to Object to the Motion
                 of PensionDanmark’s Motion for Relief from the Automatic Stay [Filed: 1/6/20]
                 (Docket No. 304).

        d)       [Signed] Notice of Hearing on PensionDanmark’s Motion for Relief from the
                 Automatic Stay and Extending the Objection Deadline [Filed: 1/8/20] (Docket No.
                 328).

        e)       Joint Motion for Continuance of Hearing on PensionDanmark’s Motion for Relief
                 from Stay [Filed: 1/15/20] (Docket No. 359).

        f)       [Signed] Agreed Order Continuing the Hearing on PensionDanmark’s Motion for
                 Relief from the Automatic Stay [Filed: 1/15/20] (Docket No. 361).

        Status: This matter has been continued to a hearing date to be determined.

                                                 4
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20            Entered 01/16/20 18:35:04       Page 5 of 11



UNCONTESTED MATTERS GOING FORWARD

4.      Cash Management Motion – Motion of Debtor for Entry of Interim and Final Orders
        Authorizing (A) Continuance of Existing Cash Management System and Brokerage
        Relationships, (B) Continued Use of the Prime Account, (C) Limited Waiver of Section
        345(b) Deposit and Investment Requirements, and (D) Granting Related Relief [Filed:
        12/4/19] (Docket No. 7) (the “Cash Management Motion”).

        Response Deadline:      November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the Existing
                 Cash Management System, (II) Motion to Employ and Retain Development
                 Specialists, Inc. to Provide a Chief Restructuring Officer, and (III) Precautionary
                 Motion for Approval of Protocols for “Ordinary Course” Transactions [Filed:
                 12/4/19] (Docket No. 128).

        b)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 12/4/19] (Docket No. 130).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order Authorizing
                 Continuance of the Existing Cash Management System, (II) Motion to Employ and
                 Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer, and
                 (III) Precautionary Motion for Approval of Protocols for Ordinary Course
                 Transactions [Filed: 12/4/19] (Docket No. 166).

        Related Documents:

        a)       [Signed] Interim Order Authorizing (A) Continuance of Existing Cash
                 Management System, (B) Continued Use of the Prime Account, (C) Limited
                 Waiver of Section 345(b) Deposit and Investment Requirements, and (D) Granting
                 Related Relief [Filed: 12/4/19] (Docket No. 42).

        b)       Notice of Entry of Interim Order and Final Hearing on Motion of Debtor for Entry
                 of Interim and Final Orders Authorizing (A) Continuance of Existing Cash
                 Management System and Brokerage Relationships, (B) Continued Use of the Prime
                 Account, (C) Limited Waiver of Section 345(b) Deposit and Investment
                 Requirements, and (D) Granting Related Relief [Filed: 12/4/19] (Docket No. 51).



                                                  5
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20           Entered 01/16/20 18:35:04     Page 6 of 11



        c)       Supplement to the Motion of Debtor for Entry of Interim and Final Orders
                 Authorizing (A) Continuance of Existing Cash Management System, (B)
                 Continued Use of the Prime Account, (C) Limited Waiver of Section 345(b)
                 Deposit and Investment Requirements, and (D) Granting Related Relief [Filed:
                 12/19/19] (Docket No. 259).

        d)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        e)       [Signed] Order Approving Settlement with Official Committee of Unsecured
                 Creditors Regarding Governance of the Debtor and Procedures for Operations in
                 the Ordinary Course [Filed: 1/9/20] (Docket No. 339) (the “Settlement Order”).

        f)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

       Status: The Official Committee of Unsecured Creditors’ objections to the Cash
               Management Motion were resolved by the Court’s entry of the Settlement Order
               on January 9, 2020. There are no other pending objections to the Cash
               Management Motion. This matter will go forward.

5.      Bonus Motion – Motion of the Debtor for Entry of an Order Authorizing the Debtor to
        Pay and Honor Ordinary Course Obligations Under Employee Bonus Plans and Granting
        Related Relief [Filed: 12/4/19] (Docket No. 177).

        Response Deadline: January 15, 2020 at 5:00 p.m. Central Time. Extended to January
        16, 2020 at 5:00 p.m. Central Time for the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Notice of Hearing on Motion of the Debtor for Entry of an Order Authorizing the
                 Debtor to Pay and Honor Ordinary Course Obligations Under Employee Bonus
                 Plans and Granting Related Relief [Filed: 12/28/19] (Docket No. 285).

        c)       Amended Notice of Hearing on Motion of the Debtor for Entry of an Order
                 Authorizing the Debtor to Pay and Honor Ordinary Course Obligations Under
                 Employee Bonus Plans and Granting Related Relief [Filed: 1/6/20] (Docket No.
                 306).

        d)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

        Status: This matter will go forward.

6.      Mercer Retention Application – Debtor’s Application Pursuant to Sections 327(a) and
        328(a) of the Bankruptcy Code for Authority to Employ Mercer (US) Inc. as Compensation
        Consultant [Filed: 12/4/19] (Docket No. 180).


                                                 6
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20           Entered 01/16/20 18:35:04       Page 7 of 11



        Response Deadline: January 15, 2020 at 5:00 p.m. Central Time. Extended to January
        16, 2020 at 5:00 p.m. Central Time for the Committee.

        Responses Received: None.

        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Notice of Hearing on Debtor’s Application Pursuant to Sections 327(a) and 328(a)
                 of the Bankruptcy Code for Authority to Employ Mercer (US) Inc. as
                 Compensation Consultant [Filed: 12/28/19] (Docket No. 284).

        c)       Amended Notice of Hearing on Debtor’s Application Pursuant to Sections 327(a)
                 and 328(a) of the Bankruptcy Code for Authority to Employ Mercer (US) Inc. as
                 Compensation Consultant [Filed: 1/6/20] (Docket No. 305).

        d)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

        Status: This matter will go forward.

CONTESTED MATTERS GOING FORWARD

7.      Foley Gardere Retention Application – Debtor’s Application for an Order Authorizing
        the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special Texas
        Counsel, Nunc Pro Tunc to the Petition Date [Filed: 12/4/19] (Docket No. 68).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Limited Objection of Acis Capital Management, L.P. and Acis Capital
                 Management GP, LLC to the Debtor’s: (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special
                 Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application for an
                 Order Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst
                 LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date
                 [Filed: 12/4/19] (Docket No. 120).

        b)       Limited Objection of the Official Committee of Unsecured Creditors to the
                 Debtor’s Application for an Order Authorizing the Retention and Employment of
                 Foley Gardere, Foley & Lardner LLP and Lynn Pinker Cox & Hurst as Special
                 Texas Counsel and Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 12/4/19] (Docket No. 124).

        Replies Filed:




                                                 7
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20           Entered 01/16/20 18:35:04       Page 8 of 11



        a)       Debtor’s Omnibus Reply in Support of (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special
                 Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application for an
                 Order Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst
                 LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date
                 [Filed: 12/4/19] (Docket No. 165).

        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

        c)       Acis Capital Management, L.P. and Acis Capital Management GP, LLC’s
                 Witness and Exhibit List [Filed: 1/16/20] (Docket No. 367).

        Status: This matter will go forward.

8.      Lynn Pinker Retention Application – Debtor’s Application for an Order Authorizing the
        Retention and Employment of Lynn Pinker Cox & Hurst LLP as Special Texas Litigation
        Counsel, Nunc Pro Tunc to the Petition Date [Filed: 12/4/19] (Docket No. 69).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Limited Objection of Acis Capital Management, L.P. and Acis Capital
                 Management GP, LLC to the Debtor’s: (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special
                 Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application for an
                 Order Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst
                 LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date
                 [Filed: 12/4/19] (Docket No. 120).

        b)       Limited Objection of the Official Committee of Unsecured Creditors to the
                 Debtor’s Application for an Order Authorizing the Retention and Employment of
                 Foley Gardere, Foley & Lardner LLP and Lynn Pinker Cox & Hurst as Special
                 Texas Counsel and Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 12/4/19] (Docket No. 124).

        Replies Filed:

        a)       Debtor’s Omnibus Reply in Support of (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special
                 Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application for an
                 Order Authorizing the Retention and Employment of Lynn Pinker Cox & Hurst
                 LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition Date
                 [Filed: 12/4/19] (Docket No. 165).

                                                 8
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20           Entered 01/16/20 18:35:04      Page 9 of 11



        Related Documents:

        a)       [Signed] Agreed Scheduling Order [Filed: 12/23/19] (Docket No. 269).

        b)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

        c)       Acis Capital Management, L.P. and Acis Capital Management GP, LLC’s
                 Witness and Exhibit List [Filed: 1/16/20] (Docket No. 367).

        Status: This matter will go forward.

9.      Committee’s Seal Motion – Motion of the Official Committee of Unsecured Creditors for
        Entry of an Order Authorizing Filing Under Seal of the Omnibus Objection of the Official
        Committee of Unsecured Creditors to the Debtor’s (I) Motion for Final Order Authorizing
        Continuance of the Existing Cash Management System, (II) Motion to Employ and Retain
        Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
        Precautionary Motion for Approval of Protocols for “Ordinary Course” Transactions
        [Filed: 12/4/19] (Docket No. 127).

        Response Deadline:     At the hearing.

        Responses Received:

        a)       United States Trustee’s Objection to the Official Committee of Unsecured
                 Creditors’ Motion to Seal the Omnibus Objection and Supporting Exhibits [Filed:
                 12/23/19] (Docket No. 272).

        Related Documents:

        a)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

        Status: This matter will go forward.

10.     UST’s Motion to Appoint C. 11 Trustee – United States Trustee’s Motion for an Order
        Directing the Appointment of a Chapter 11 Trustee [Filed: 12/23/19] (Docket No. 271).

        Response Deadline:     January15, 2020 at 5:00 p.m. Central Time.

        Responses Received:

        a)       Objection of the Debtor to United States Trustee’s Motion for an Order Directing
                 the Appointment of a Chapter 11 Trustee [Filed: 1/15/20] (Docket No. 362).

        b)       Objection of the Official Committee of Unsecured Creditors to the United States
                 Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee
                 [Filed: 1/15/20] (Docket No. 364).

        Related Documents:


                                                 9
DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20             Entered 01/16/20 18:35:04      Page 10 of 11



         a)       United States Trustee’s Witness and Exhibit List in Connection with Motion to
                  Appoint a Chapter 11 Trustee [Filed: 1/14/20] (Docket No. 357).

         b)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

         Status: This matter will go forward.

 11.     Agreed Protective Order Motion – Joint Motion for Entry of an Order Approving the
         Agreed Protective Order Between Highland Capital Management, L.P., and the Official
         Committee of Unsecured Creditors [Filed: 12/27/19] (Docket No. 280).

         Response Deadline:      January15, 2020 at 5:00 p.m. Central Time.

         Responses Received:

         a)       United States Trustee’s Objection to the Joint Motion for Entry of an Order
                  Approving the Agreed Protective Order Between Highland Capital Management,
                  L.P. and the Official Committee of Unsecured Creditors [Filed: 1/6/20] (Docket
                  No. 307).

         Related Documents:

         a)       United States Trustee’s Witness and Exhibit List in Connection with Motion to Seal
                  and Motion for Protective Order [Filed: 1/14/20] (Docket No. 358).

         b)       Notice of Hearing [Filed: 1/15/20] (Docket No. 363).

         Status: This matter will go forward.


                              [Remainder of Page Left Intentionally Blank]




                                                  10
 DOCS_DE:227189.1 36027/002
Case 19-34054-sgj11 Doc 368 Filed 01/16/20    Entered 01/16/20 18:35:04    Page 11 of 11



  Dated: January 16, 2020.               PACHULSKI STANG ZIEHL & JONES LLP

                                         Jeffrey N. Pomerantz (CA Bar No.143717)
                                         Ira D. Kharasch (CA Bar No. 109084)
                                         Maxim B. Litvak (TX Bar No. 24002482)
                                         Gregory V. Demo (NY Bar No. 5371992)
                                         10100 Santa Monica Boulevard, 13th Floor
                                         Los Angeles, CA 90067
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         Email:      jpomerantz@pszjlaw.com
                                                     ikharasch@pcszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     gdemo@pszjlaw.com

                                         -and-

                                         HAYWARD & ASSOCIATES PLLC

                                         /s/ Zachery Z. Annable
                                         Melissa S. Hayward
                                         Texas Bar No. 24044908
                                         MHayward@HaywardFirm.com
                                         Zachery Z. Annable
                                         Texas Bar No. 24053075
                                         ZAnnable@HaywardFirm.com
                                         10501 N. Central Expy, Ste. 106
                                         Dallas, Texas 75231
                                         Tel: (972) 755-7100
                                         Fax: (972) 755-7110

                                         Counsel and Proposed Counsel for the Debtor and
                                         Debtor-in-Possession




                                         11
 DOCS_DE:227189.1 36027/002
